[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDED JUDGMENT AND MEMORANDUM OF DECISION
The judgment dated July 20, 1998 ( Petroni, J.), and this court's Memorandum of Decision dated May 19, 1994, are amended as follows:
    (a) The following order shall be considered as unallocated alimony and support for federal and state income tax purposes. Beginning June 1, 1994, the husband shall pay the wife a total obligation CT Page 11774 of $500 (with includes the housing expense) as unallocated alimony and child support.
Petroni, J.